MEMORANDUM *
To the extent that Arroyo’s petition challenges the Immigration Judge’s exercise of discretion, we dismiss it. 8 U.S.C. § 1252(a)(2)(B)(i); Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1005 (9th Cir.2003). Insofar as Arroyo brings a due process claim based on alleged deficiencies in the Notice to Appear for removal proceedings, we deny his petition. His notice to appear said all it had to say under 8 U.S.C. § 1229(a)(1), that he was an alien not admitted or paroled, not a United States Citizen or national, so he was subject to removal. To the degree that Arroyo’s other claims are exhausted, 8 U.S.C. § 1252(d)(1), and raised in his opening brief, see Eberle v. City of Anaheim, 901 F.2d 814, 817-18 (9th Cir.1990), they lack merit.
DISMISSED IN PART; DENIED IN PART.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.